           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

WALTER PORTER                                              PLAINTIFF

v.                        No. 4:19-cv-404-DPM

CAPPS INDUSTRIES, LLC;
and PATRICK CAPPS                                      DEFENDANTS

                                 ORDER
     Status report, NQ 18, appreciated. Joint motion to approve, NQ 16,
granted. Attached is the settlement agreement that the parties emailed
to chambers. The Court will dismiss the case with prejudice and retain
jurisdiction for a time to enforce the settlement.
     So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge
